267 F.2d 40
59-1 USTC  P 9476
UNITEX INDUSTRIES, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17520.
United States Court of Appeals Fifth Circuit.
May 21, 1959.

Wentworth T. Durant, Robert J. Hobby, Dallas, Tex., for petitioner.
George W. Beatty, Harry Baum, Lee A. Jackson, Attys., Dept. of Justice, Charles Owen Johnson, Sp. Atty., I.R.S., Arch M. Cantrall, Chief Counsel, I.R.S., Washington, D.C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before RIVES, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The Tax Court decided that certain payments made by the petitioner, Unitex Industries, Inc., were to be trated, for Federal income tax purposes, as dividends on its preferred stock rather than as deductible interest expense.  Unitex Industries, Inc. v. Commissioner, 30 T.C. 468.  We find ourselves in agreement with the determination of the Tax Court.  See United States v. South Georgia Railway Co., 5 Cir., 1939, 107 F.2d 3; Staked Plains Trust, Ltd. v. Commissioner, 5 Cir., 1944, 143 F.2d 421; Hercules Gasoline Co. v. Commissioner, 5 Cir., 1945, 147 F.2d 972, affirmed 326 U.S. 425, 66 S. Ct. 222, 90 L. Ed. 177, rehearing denied 326 U.S. 812, 66 S. Ct. 471, 90 L. Ed. 496.  The decision of the Tax Court is


2
Affirmed.